Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following statement is for reasons for the indication of the allowability and withdrawal of the previous office rejection regarding independent claims 1, 11 and claims 2-10, 12-16 depend therefrom:
Applicant’s argument with regarding to the rejection of claims 1-16 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to U.S. Application Pub. No. 2010/0060684 A1 to Barss et al. suggested providing velocity data for different subsets of the plurality of nozzles (defined as odd/even numbered jets), wherein, for different line clock rates (defined as jetting frequencies), the velocity data (defined as low/high velocities) of a subset of the different subsets of the plurality of nozzles indicates a respective droplet velocity of ink droplets that have been ejected by one or more of the plurality of nozzles of the subset; determining, based on the velocity data for the different subsets of the plurality of nozzles, respective distance measurement values of the droplet velocities of the different subsets of the plurality of nozzles for the different line clock rates so that the optimal range corresponding to the output jetting frequency and velocity (operational printing value) can be adjusted (¶ [0041], [0042], [0043], and [0047]). 
However, Barss et al. does not disclose determining an operating line clock rate for the operation of the inkjet printing device, based on the respective distance measurement values for the plurality of different line clock rates, such that the determined operating line clock rate has a distance measurement value of the distance measurement values whose deviation of droplet velocities is reduced as claimed.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

January 27, 2021